Title: From Benjamin Franklin to Vergennes, 17 March 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, March 17. 1779.
I received the Letter your Excellency did me the honor of writing to me the 13. Instant. I imagine that M. De Chaumont has been disappointed in the Expectations he had of finding Bankers here who would advance the Sum for which he sollicited your Excellency to guarantee the Interest. He at length brought to me a Merchant of Amsterdam, who has undertaken to procure a Loan of 1,500,000 Florins at 6 per Cent. But by what I can learn & judge of that Person, I think there is little Dependance to be had upon his Success; especially as the English borrow there at a higher Rate, and the House of Hornica Fizeaux & Co. have been already engaged more than 6. Months in endeavouring to obtain such a Loan, and have succeeded only to the Amount of 51,000 Florins. In the mean time my Apprehensions of approaching Distress grow stronger, and give me a great deal of Anxiety. And having more Hopes from Mr Grand’s Endeavours to procure us a Supply, than from those of M. De Chaumont by the Dutch Merchant, I wish his Plan may be examined, and if found practicable encouraged. For if both should succeed they will not be too much for our Occasions.
With sincere & great Respect I have the honor to be, Your Excellency’s, most obedient & most humble Servant
B Franklin
His Excy. Count De Vergennes.
 
Notation: M. Francklin
